Citation Nr: 1400175	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  09-17 738	)	DATE`
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of a fracture to the right ankle with degenerative changes to the dorsum and talonavicular joint.

2.  Entitlement to an effective date earlier than June 8, 2009, for the assignment of a 20 percent rating for residuals of a fracture to the right ankle with degenerative changes to the dorsum and talonavicular joint.

3.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) on a schedular basis.

4.  Entitlement to a TDIU on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States (VFW)



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Army from April 1986 to July 1986 and with the Marine Corps from April 1990 to September 1993. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In March 2012, the RO increased the Veteran's right ankle disability rating to 20 percent, effective June 8, 2009.  The Board notes that since the increase did not constitute a full grant of the benefit sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Although the initial issue in this case was presented as entitlement to a disability rating in excess of 20 percent for the Veteran's right ankle disability, it is clear that the Veteran is seeking an earlier effective date for the application of the 20 percent rating.  See Veteran's Informal Hearing Presentation, November 2013; see also Supplemental Statement of the Case, August 2013.  Therefore, in addition to the increase rating claim, the Board has added the claim of entitlement to an effective date earlier than June 8, 2009, for the assignment of a 20 percent rating for a right ankle disability, as styled on the title page. 

In January 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is included in the Veteran's Virtual VA paperless claims file.

In July 2013, the Board remanded the case to the RO for additional evidentiary development.  The Board finds there was substantial compliance with its remand order and that it may therefore proceed with a determination of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the Virtual VA paperless claims processing system reveals the Veteran's January 2013 Board hearing transcript and November 2013 appellate brief.  The VBMS paperless claims system does not contain any additional documents pertinent to the present appeal.

The issue of entitlement to a TDIU on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appellate period, the Veteran's residuals of fracture to the right ankle with degenerative changes to the dorsum and talonavicular joint, have been shown to be productive of no more than marked limited motion; there has been no objective evidence of ankylosis or nonunion of the tibia and fibula with marked ankle disability. 

2.  The Veteran's current claim for an increased rating for residuals of fracture to the right ankle with degenerative changes to the dorsum and talonavicular joint was received on June 8, 2009.

3.  There is no evidence of record, during the year prior to June 8, 2009, which demonstrates that it is factually ascertainable that an increase in disability occurred 


so that the Veteran became entitled to a 20 percent disability rating for his right ankle disability.

4.  The Veteran's service connected disabilities include posttraumatic stress disorder (PTSD), rated as 30 percent disabling, residuals of fracture to the right ankle with degenerative changes to the dorsum and talonavicular joint, rated as 20 percent disabling, chondromalacia patella of the right knee, rated as 10 percent disabling and bilateral shin splints, rated as zero percent disabling as of July 11, 2013.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 20 percent for service-connected residuals of a right ankle fracture with degenerative changes to the dorsum and talonavicular joint have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71, DCs 5003, 5010, 5262, 5270-74 (2013).

2.  The criteria for an effective date earlier than June 8, 2009, for the assignment of a 20 percent rating for residuals of a right ankle fracture with degenerative changes to the dorsum and talonavicular joint, have not been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

3.  The criteria for preliminary eligibility for a TDIU on a schedular basis have not been met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2013).





	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Prior Board Remand

The Board observes that this case was previously remanded in July 2013 for the Veteran to submit appropriate medical release forms to allow the RO to obtain medical treatment records from any private doctors who treated his right ankle disability, including Dr. J. L.  Upon remand, the Veteran did not complete an authorization and consent to release form for Dr. J. L and thus, no medical records from Dr. J. L. were obtained.  The case was also remanded to conduct a new VA right ankle examination and to obtain a TDIU medical opinion.  In August 2013, the Veteran was afforded a new VA examination for his right ankle.  The VA examiner also provided an opinion on the issue of TDIU solely as it related to the Veteran's right ankle disability.  This VA examination and medical opinion were adequate.  See 38 C.F.R. § 3.159(c)(4).  It appears there was substantial compliance with the prior remand orders and the Board may continue with its determination.  Stegall, 11 Vet. App. at 271; see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

II. VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  

Regarding the duty to notify, the Veteran was provided notice by letters dated in August 2009 and April 2012.

As for the duty to assist, the Veteran's VA medical treatment records and SSA records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  
	
Three VA examinations have been secured in connection with the current claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  Taken together, the Veteran's September 2009, January 2012 and August 2013 VA examinations are sufficient as the VA examiners considered the entire record, noted the history of the disability, addressed relevant evidence, and provided explanations for the opinions stated as well as the medical information necessary to reach a decision.  VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time.

III.   Increased Rating- Right Ankle

The Veteran was originally granted service-connection with a disability rating of zero percent for residuals of a fracture to the right ankle with degenerative changes to the dorsum and talonavicular joint, effective September 1993.  The Veteran's right ankle has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  In June 2009, the RO received correspondence from the Veteran asserting that he was entitled to a higher evaluation for his right ankle disability.  In a March 2012 rating decision, the RO increased the Veteran's disability rating for residuals of a fracture to the right ankle with degenerative changes to the dorsum and talonavicular joint to 20 percent disabling, effective June 8, 2009.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran).

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  The effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected right ankle disability.

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining whether a claimed benefit is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
As stated above, the Veteran is currently service-connected at 20 percent for marked limited motion of his right ankle, which is the highest allowable rating under 38 C.F.R. § 4.71a, DC 5271.

In order to be assigned a disability rating higher than 20 percent, the evidence must show any of the following:  ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees or in dorsiflexion between zero and 10 degrees may be assigned a 30 percent evaluation; at more than 40 degrees or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity may be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 5270.  Additionally, impairment of a tibia and fibula with marked knee or ankle disability may be assigned a 30 percent evaluation and nonunion with loose motion requiring a brace or malunion may be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 5262.

For VA rating purposes, normal ranges of ankle motions are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II. 

The Board notes that the terms "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. 
§ 4.6. 

As the Veteran's right ankle condition involves arthritis, the ankle disability may be rated under provisions for evaluating arthritis.  See e.g., VA Examination, August 2013 (imaging studies show degenerative or traumatic arthritis of the right ankle).   Arthritis due to trauma is rated as degenerative arthritis according to Diagnostic Code 5003. 

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, DC 5003. 

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray study, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no compensable limitation of motion.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991); Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). 

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that a rating in excess of 20 percent for the Veteran's right ankle disability is not warranted.  

The record documents that in March 2008, the Veteran sought medical treatment at the Salem VAMC due to right ankle pain.  He reported that over the past few months his right ankle had been hurting and he had a history of a right ankle fracture in-service.  Upon physical examination, there was no swelling, tenderness or erythema of the Veteran's extremities.  The Veteran's distal pulses were intact and his feet had no lesions.  There was full range of motion of all joints.

An orthopedic consult note from April 2008 documents the Veteran having right hip and ankle pains.  Upon physical examination, the Veteran had an antalgic gait on the right.  He had ankle jerks and knee jerks on reflexes, though they appeared to be diminished slightly.  X-rays of the right ankle did not show any significant arthritic changes.

An August 2008, Virginia Department of Rehabilitative Services examination found the Veteran's ankle joints had normal dorsiflexion and plantar flexion bilaterally.

Treatment records from March 2009 show the Veteran complaining of right ankle pain "for some time."  Examination of the right ankle with anterior drawer was negative, with no deformity shown.  

In April 2009, the Veteran received another orthopedic consult to reevaluate his chronic hip, knee and ankle pains.  Upon physical examination, the Veteran had some anterior and posterior laxity and nonlocalized tenderness over the lateral ligament structures in his right ankle; however, circulation and sensation was intact in his lower extremities.  The impression was chronic ankle sprains with mild anterior instability.  

Physical therapy treatment records from April 2009 document the Veteran being ordered a cane secondary to his hip pain.  

In September 2009, the Veteran was afforded a VA examination for his right ankle.  He was diagnosed with residuals of a right ankle fracture.  The examiner noted that the Veteran could stand for up to one hour, walk one quarter of a mile, and was able to put on and take off his clothes without difficulty.  Although the Veteran used a cane at all times, it was for his hip condition, not his ankle condition.  The Veteran's limp was also due to his hip condition.  The VA examiner found no objective evidence of pain with active motion of the Veteran's right ankle and he was able to dorsiflex to 20 degrees and plantar flex to 45 degrees.  There was also no objective evidence of pain following repetitive motion of the right ankle.  The VA examiner found no joint ankylosis in the Veteran's right ankle.  Overall, the examiner found no deformity, giving way, instability, incoordination, decreased speed of joint, episodes of dislocation or subluxation, locking, effusion, inflammation or flare-ups that affected the Veteran's right ankle.  However, the Veteran did have pain, stiffness and weakness in his right ankle.  X-rays of the right ankle showed plantar spur and degenerative changes scattered throughout the ankle.  

In September 2010, the Veteran claimed that he could not stand for one hour or walk a quarter mile.  He stated that his right ankle condition had worsened due to arthritis.

Another VA right ankle examination was conducted in January 2012.  The diagnosis was post-traumatic arthritis of the right ankle status post a previous fracture.  The Veteran reported flare-ups of his right ankle when he stood or walked.  Right ankle plantar flexion ended at 10 degrees with evidence of painful motion beginning at 10 degrees (normal endpoint is 45 degrees).  Right ankle dorsiflexion ended at 10 degrees with objective evidence of painful motion beginning at 10 degrees (normal endpoint is 20 degrees).  Upon repetitive-use testing, the Veteran's right ankle plantar flexion ended at 5 degrees and right ankle dorsiflexion ended at 10 degrees.  The VA examiner found the Veteran had the following functional loss or impairment of his right ankle:  less movement than normal, pain on movement, and interference with sitting, standing and weight-bearing on the right.  The Veteran suffered from localized tenderness or pain on palpation of the joints and soft tissue of the right ankle.  Muscle strength of the right ankle was normal.  There was no ankylosis of the Veteran's right ankle.  The Veteran was found to have shin splints and recurrent pain on his lateral malleolus.  The Veteran constantly used a cane for his right hip, right knee and right ankle conditions.  Imaging studies documented degenerative or traumatic arthritis of the Veteran's right ankle.

During the Veteran's January 2013 Board hearing, his representative stated that the Veteran has instances of ankylosis in his right ankle, where his right ankle was not able to move and was essentially "frozen."  See Veteran's Hearing Transcript, pg. 13, January 2013.

In August 2013, the Veteran underwent a VA right ankle examination.  The examiner provided a diagnosis of degenerative arthritis of the Veteran's right ankle and a 1991 fracture of the right ankle.  No flare-ups that impact the Veteran's right ankle function were reported.  Initial range of motion found the Veteran could plantar flex his right ankle to 40 degrees with no objective evidence of painful motion (normal endpoint is 45 degrees).  Right ankle dorsiflexion was to 20 degrees or greater with no objective evidence of painful motion (normal endpoint is 20 degrees).  After repetitive-use testing, the Veteran's plantar flexion ended at 45 degrees or greater, while dorsiflexion ended at zero degrees.  The Veteran suffers from pain on movement of his right ankle with localized tenderness or pain on palpation.  Muscle strength of his right ankle was normal and no ankylosis was found.  Anterior draw test showed laxity of the right ankle, while talar tilt test showed no laxity bilaterally.  Although the VA examiner noted that the Veteran used a cane on a constant basis, it was as a result of his hip condition, not his ankle condition.  Imagining studies showed degenerative or traumatic arthritis of the right ankle.

Based on the evidence of record, the Board finds that the Veteran's right ankle disability does not warrant a rating in excess of 20 percent.  The Veteran's disability picture is consistent with that of marked limited motion of the right ankle. Specifically, throughout the appeal period, the Veteran has consistently complained of chronic right ankle pain and he has experienced a limited range of motion in his right ankle with up to 40 degrees of motion loss on plantar flexion and up to 20 degrees of motion loss on dorsiflexion.  See 38 C.F.R. § 4.71a, DC 5271.

In light of the Veteran's complaints of pain experienced in his right ankle, stiffness, instability, pain on movement and weakness, were considered and are reflected in the current rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7.  The Board is cognizant that the Veteran continues to experience pain in his right ankle; however, even considering any additional functional loss during repetitive testing, these complaints do not give rise to manifestations consistent with ankylosis.  Additionally, the Board has considered the hearing testimony regarding the Veteran's right ankle being "frozen" and his claim that his is suffering from ankylosis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the diagnosis of ankylosis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, medical evidence will be required to establish a medical diagnosis of the Veteran's current ankle condition and to address the question of whether he is suffering from ankylosis.  As noted above, all of the VA examiners found that the Veteran did not have ankylosis of his right ankle.  Additionally, during the September 2009 and August 2013 VA examinations, no flare-ups of the Veteran's right ankle were reported.  Thus, the Veteran's complaints of pain are reflected in the current rating for marked limitation of motion at 20 percent.  

Higher ratings were considered based on limitation of motion for arthritis under DCs 5003 and 5010; however, there has been no showing of ankylosis to warrant a higher percent rating under DC 5270.  The Veteran does not contend, nor does the objective evidence of record show that he is experiencing nonunion of the right tibia and fibula so as to warrant a higher rating under DC 5262.  The Veteran is now receiving the maximum allowable for limited motion of the right ankle under DC 5271, ankylosis of the subastragalar or tarsal joint under DC 5272, and malunion of os calcis or astragalus under DC 5273.  38 C.F.R. § 4.71a. 

The Board finds the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent for his service-connected residuals of a fracture to the right ankle with degenerative changes to the dorsum and talonavicular joint.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55. 

Extraschedular Consideration

During the appeal period, the Veteran's residuals of a fracture to the right ankle with degenerative changes to the dorsum and talonavicular joint have been manifest by pain, instability, stiffness, weakness, and some limited range of motion that impairs the Veteran's ability to walk for short periods.  These signs and symptoms and their resulting impairment are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the ankle provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5270, 5271.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in walking for short periods.  There is nothing exceptional or unusual about the Veteran's right ankle disability because the rating criteria reasonably describe his disability level and symptomatology.  See Thun, 22 Vet. App. at 115.

Total Rating Based on Individual Employability (TDIU)

The Court has also held that a request for a TDIU resulting from a service-connected disability, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue of TDIU has been raised in this case.  See Veteran's Application for Increased Compensation Based on Unemployability, May 2012.

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of a veteran.  38 C.F.R. §§ 3.341(a), 4.19.

The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Veteran filed his current claim for an increased rating in June 2009.  He is currently service connected for PTSD, rated as 30 percent disabling, residuals of fracture to the right ankle with degenerative changes to the dorsum and talonavicular joint, rated as 20 percent disabling, chondromalacia patella of the right knee, rated as 10 percent disabling and bilateral shin splints, rated as zero percent disabling.  The Veteran does not meet the 40 percent disability criteria for one disability nor the overall combined rating criteria of 70 percent.  38 C.F.R. § 4.16(a).  Therefore, consideration of TDIU on a schedular basis is precluded.  Id.

IV.  Earlier Effective Date- Right Ankle

The Veteran contends that he is entitled to an effective date earlier than June 8, 2009, for the assignment of a 20 percent rating for residuals of a fracture to the right ankle with degenerative changes to the dorsum and talonavicular joint.  See, e.g., Veteran's Informal Hearing Presentation, November 2013.  To date, no specific CUE claim has been raised as to the initial rating decision granting service connection for residuals of a fracture to the right ankle and rating the disability as zero percent disabling.  Consequently, the Board will not address contentions indicating CUE.  

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2) (West 2002) and 38 C.F.R. § 3.400(o) (2013).  The general rule as to the effective date of an award of increased compensation is that the effective date of the award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Any communication or action, indicating an intent to apply for VA benefits from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2013).  The date of receipt of evidence from a private physician or a lay person will be accepted when the evidence furnished by or in behalf of the claimant is within the competence of the physician or lay person and shows a reasonable possibility of entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2013).  Also, the date of VA outpatient or hospital examination, or the date of admission to a VA or uniformed services hospital, will be accepted as the date of receipt of a claim when the report of such treatment or examination relates to a disability for which increased compensation is sought.  38 C.F.R. § 3.157(b)(1) (2013).

Based on a review of the evidence, the Board concludes that an effective date earlier than June 8, 2009, for the assignment of a 20 percent rating for residuals of a fracture to the right ankle with degenerative changes to the dorsum and talonavicular joint is not warranted. 

In this case, the Veteran was initially granted service connection and assigned a zero percent or noncompensable rating in an August 1994 rating decision.  There is no contention that the Veteran appealed the August 1994 rating decision that assigned a noncompensable rating for his right ankle disability.  The September August 1994 determination is final.  An increased rating claim was denied in February 1995.  The Veteran did not appeal that decision.  In finding that the August 1994 and February 1995 rating decisions are final, the Board is cognizant of the recent holding in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).  Here, no additional evidence pertinent to the issue of the severity of the Veteran's residuals of a fracture to the right ankle was received within one year of each of those rating decisions.  Those rating decisions are thus final.  As such, entitlement to an earlier effective date for a 20 percent rating for residuals of a fracture to the right ankle with degenerative changes to the dorsum and talonavicular joint is not warranted on this basis.

A claim for an increased rating for a right ankle disability was received by the RO on June 8, 2009.  The evidence does not show, nor does the Veteran contend, that an informal or formal claim for an increase was filed prior to June 8, 2009.  A review of the claims file fails to show that any claim was received between the February 1995 rating decision denying an increased rating and the June 8, 2009 increased rating claim.  As no claim was filed prior to June 8, 2009, an earlier effective date based on an earlier claim is not warranted.

As the February 1995 rating decision is final and as no claim was received prior to June 8, 2009, the Veteran can only be granted an earlier effective date if there is medical evidence of record within the one year period prior to June 8, 2009, showing that the 20 percent rating was warranted.  Treatment records prior to June 8, 2009, do not show a worsening of the Veteran's condition.  The pertinent evidence fails to show that the Veteran's right ankle disability warranted a rating of 20 percent prior to the June 8, 2009, claim.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to an effective date earlier than June 8, 2009, for the assignment of a 20 percent rating for residuals of a fracture to the right ankle with degenerative changes to the dorsum and talonavicular joint is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to a rating in excess of 20 percent for residuals of a fracture to the right ankle with degenerative changes to the dorsum and talonavicular joint is denied.

Entitlement to an effective date earlier than June 8, 2009, for the assignment of a 20 percent rating for residuals of a fracture to the right ankle with degenerative changes to the dorsum and talonavicular joint, is denied.

Entitlement to a TDIU on a schedular basis is denied.


REMAND

Although the Veteran does not meet the preliminary criteria for consideration of TDIU on a schedular basis, the evidence of record suggests that he may be entitled to such a grant on an extraschedular basis.  The Veteran worked at an ammunition plant as an explosive manufacturer professional continually from November 2005 to April 2008.  See Veteran's SSA Disability Report, May 2008.  The Veteran was awarded SSA disability benefits, partly due to his mood disorders, including PTSD, in June 2010.  See Veteran's SSA Decision, June 2010 (finding that the Veteran has diagnosis of  PTSD, among other mood disorders).  The Veteran's disability was found to have begun on April 25, 2008.  See SSA Disability Determination and Transmittal, June 2010.

A January 2009 SSA psychiatric examination found the Veteran's psychiatric conditions, including PTSD, had a mild restriction on his activities of daily living, created a moderate difficulty in maintaining social functioning and presented a mild difficulty in maintaining concentration, persistence or pace.  The examiner found that the Veteran could understand, retain and follow simple job instructions, i.e., perform a one or two step task.   

The June 2010 SSA decision found that due to a combination of all of his disabilities, including PTSD, the Veteran was limited to performing tasks with short simple instructions, could not lift, carry, pull or push more than 10 pounds and was unable to walk or stand for more than one hour during an eight hour work day.  It was also determined that all of the Veteran's prior work had required a medium level of exertion, which the Veteran was now unable to perform.  Further, the Veteran has only a high school education.

The Veteran underwent a January 2012 VA examination, during which the examiner found the Veteran's right ankle condition negatively impacts his ability to do any type of physical employment, but not sedentary employment.  During a May 2012 VA general medical examination, the examiner opined that the Veteran's right ankle condition renders him unable to secure and maintain substantially gainful employment in a physical capacity, but not in a sedentary capacity.  

As noted above, it is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service connected disability shall be rated totally disabled and that veterans who fail to meet the schedular criteria for a TDIU rating shall be considered for such a rating on an extra-schedular basis.  38 C.F.R. § 4.16(b).  The Board is precluded from awarding TDIU on an extra-schedular basis in the first instance, but must ensure that the claim is referred to the Director of VA's Compensation and Pension Service. Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Thus, the Board is required to remand the appeal so that it can be referred to the Director of Compensation and Pension Service.

Prior to remanding the issue to the Director of Compensation and Pension Service, the Board finds it is necessary to obtain a VA medical opinion regarding the effect of all of the Veteran's service-connected disabilities on his employability.  See 38 C.F.R. § 3.159(c)(4).  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule an appropriate VA examination to ascertain whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected disabilities (PTSD, rated as 30 percent disabling; residuals of fracture to the right ankle with degenerative changes to the dorsum and talonavicular joint, rated as 20 percent disabling; chondromalacia patella of the right knee, rated as 10 percent disabling; and, bilateral shin splints, rated as zero percent disabling), either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to any impairment caused by non-service-connected disabilities.

The examiner should specifically comment on the Veteran's receipt of SSA disability, in part due to his PTSD condition, the January 2012 and May 2012 VA examiners' findings that the Veteran's right ankle condition renders him unable to secure and maintain substantially gainful employment in a physical capacity, but not a sedentary capacity, the Veteran's prior work history in jobs requiring a medium level of exertion (1993-2003, iron pourer; 2004-2005, manufacturing magnetic iron oxide; 2005-2008, manufacturing explosives), and twelfth grade being the Veteran's highest level of education obtained.

A full rationale must be provided for all stated medical opinions. 

Note: if the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

2.  After completion of the above, the Veteran's claim must be forwarded to the Director of Compensation and Pension Service for consideration of entitlement to a TDIU on an extraschedular basis in accordance with 38 C.F.R. § 4.16(b).

3.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


